DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 3/8/2022, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims.  Independent claim 1 was amended to require a minimum distance between the first convex shaped mold portion and the second convex shaped mold portion in the conveyance direction is greater than the dimension of the slit in the conveyance direction.  Kitano [US2017/0334127, previously cited] discloses an embossing die with first and second convex shaped mold portions, and wherein the first convex shaped mold portion includes a plurality of protrusions (Figure 8A-B).  Kitano does not disclose the requirement arrangement with a minimum distance and dimension of the slit as required by the claim. Claim 1 is allowable as the prior art does not disclose the arrangement with a minimum distance and dimension of the slit in combination with the other requirements of the claim.  Claims 2-9 incorporate the allowable subject matter of claim 1 and are allowable for the same reasons as claim 1. 
Independent claim 10 is allowable as the prior art does not disclose the base surface extends from the from the first outer surface by a first dimension in the conveyance direction, the first dimension being greater than a second dimension of the slit in a conveyance direction, the second dimension extending between the first inner surface and the second inner surface, in combination with the other requirements of the claim. Claim 11 incorporates the allowable subject matter of claim 10 and is allowable for the same reason as claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
May 24, 2022